DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claims 21, 31, the prior art fails to disclose in combination with other limitations of the claim, a filtration system comprises a filtration device, at least one sensor, a controller, a valve, wherein the filtration device couple to the fluid reservoir to define at least one circulation loop to circulate fluid and the valve working with the controller to direct fluid from the fluid reservoir back to the filtration system when detect one or more parameters of the fluid such as blood.  Regarding base claims 31 and 36, the prior art fails to disclose, in combination with other limitations of the claim, a system having at least one sensor, a filtration device, first and second pumps, a fluid reservoir, a valve, wherein the reservoir couple to the filtration device to define a first circulation loop and the valve working with the controller to direct fluid from the fluid reservoir back to the filtration system when detect one or more parameters of the fluid such as blood to form a second circulation loop.
The prior art US 9,907,563 to Germain et al. discloses medical systems and methods having fluid reservoir, valve and filtration system but fails to disclose a valve operable to direct fluid from the fluid reservoir to the filtration device in response to one or more parameters to form a second circulation loop, US 2009/0270898 to Chin et al. discloses tissue removal device with high reciprocation rate, US 2014/0364765 to Callaghan et al. discloses systems and methods for performing medical procedures involving accessing the lymphatic system, US 2007/0106175 to Uchiyama et al. discloses in-vivo information acquisition apparatus and in-vivo information acquisition apparatus system, and US 5,702,607 to Lawson discloses on-site automated closed loop petroleum based hydrocarbon fluid filtration and recycling system. These prior arts taken alone or in combination do not anticipate or make obvious applicants claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Objections
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771